DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to “Claims filed on 3/8/2021”.  Applicant’s amendments of claims 1, 7, 11, 12, 21, 24; cancellation of claims 5-6, 9-10, 16-20, 23 and addition of new claims 26-30 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-4, 7-8, 11-15,21-22, 24-30 are pending wherein claims 1, 11 and 21 are independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “extend” “into” “cover” “adjacent” “passing” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “to continue in a specific direction” “in the direction of” “to place something over” “nearby” “move past an object” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1-4, 7-8, 21-22, 24-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer; Kevin John (US 2010/0224960 A1 hereinafter Fischer).
Regarding Claim 1, Fischer discloses in Fig 4: A chip structure, comprising:
a semiconductor substrate (200);
a first dielectric layer (410) over the semiconductor substrate;
a first conductive layer (541) over the first dielectric layer (410);
a second dielectric layer (420) over the first conductive layer and the first dielectric layer;
a first conductive via (391/361) passing through the second dielectric layer (420), the first conductive layer (541), and the first dielectric layer (410) and electrically connected to the first conductive layer;
a second conductive via (392/362) passing through the second dielectric layer (420) and the first dielectric layer (410), wherein the first conductive layer (541) is 
a first conductive pad (393) over and in direct contact with the first conductive via (361-391); 
a second conductive pad (394) over and in direct contact with the second conductive via (392/362); and
a second conductive layer (564) over and spaced apart from the first conductive layer (541), wherein a lower portion of the second conductive layer extends into (interpreted broadly to mean “continuing in the direction of”: see note above) the first conductive layer, and the second conductive via (392/362) passes through the lower portion of the second conductive layer and is electrically connected to the second conductive layer (564) (See Fig 5) [0040, 0046].

Regarding Claim 2, Fischer discloses in Fig 4: The chip structure as claimed in claim 1, further comprising:
a wiring layer (341/331/321/311/343/332/323/312)) between the semiconductor substrate (200) and the first dielectric layer (410) , wherein the wiring layer comprises a first conductive line (341) and a second conductive line (340), the first conductive via (361-391) is over and electrically connected to the first conductive line (341), and the second conductive via (392/362) is over and electrically connected to the second conductive line (343) [0046].

Regarding Claim 3, Fischer discloses in Fig 4: The chip structure as claimed in claim 2, wherein the first conductive layer (541) is thinner than the first conductive line (341). A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

Regarding Claim 4, Fischer discloses in Fig 4: The chip structure as claimed in claim 2, wherein the first conductive layer (541) is thinner than the first conductive pad (393). A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

Regarding Claim 7, Fischer discloses in Fig 4: The chip structure as claimed in claim 1, further comprising:
a third dielectric layer (621)over the first conductive layer (541) and the first dielectric layer (410); wherein the second conductive layer (564) is over the third dielectric layer (621), the third dielectric layer separates the first conductive layer (541) from the second conductive layer (564);
the second dielectric layer (420) is over the second conductive layer (564) and the third dielectric layer (621), the second conductive via (392/362) further passes through the third dielectric layer (621(See Fig 8).

Regarding Claim 8, Fischer discloses in Fig 4: The chip structure as claimed in claim 7, wherein the third dielectric layer (621) is thinner than the first dielectric layer (410). A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

Regarding Claim 21, Fischer2 teaches in Fig 4: A chip structure, comprising:
a semiconductor substrate (200);
a first dielectric layer (410) over the semiconductor substrate;
a first capacitor electrode (544) over the first dielectric layer and having an inner wall (see mark-up below);
a second capacitor electrode (564) over the first dielectric layer, wherein the second capacitor electrode overlaps the first capacitor electrode (See Fig 4), the second capacitor electrode is spaced apart from the first capacitor electrode (See Fig 2 – both capacitor electrodes are separated by dielectric 621), and the inner wall of the first capacitor electrode laterally surrounds (partially) a lower portion of the second capacitor electrode (564);
a second dielectric layer (420) over the semiconductor substrate and covering the first capacitor electrode and the second capacitor electrode (See Fig 4);
a first conductive structure (361/391) over the second dielectric layer (420), and passing through the second dielectric layer (420), the first capacitor electrode, (544) and the first dielectric layer (410) , and electrically connected to the first capacitor electrode (544) ;

a second conductive structure (362/392) over the second dielectric layer, and passing through the second dielectric layer (420), the lower portion of the second capacitor electrode (568/569) and the first dielectric layer (410) , and electrically connected to the second capacitor electrode (564).

Regarding Claim 22, Fischer2 teaches in Fig 4: The chip structure as claimed in claim 21, further comprising: a solder ball (398) over and in direct contact with the bump structure (393).

Regarding Claim 24, Fischer2 teaches in Fig 4: The chip structure as claimed in claim 21, wherein the second conductive structure (362/392) is in direct contact with the second dielectric layer (420), the second capacitor electrode (564), and the first dielectric layer (410).

Regarding Claim 25, Fischer2 teaches in Fig 4: The chip structure as claimed in claim 24, wherein the first conductive structure (361/391) is in direct contact with the second dielectric layer (420), the first capacitor electrode (544), and the first dielectric layer (410).
Regarding Claim 27, Fischer2 teaches in Fig 4: The chip structure as claimed in claim 21, wherein the lower portion of the second capacitor electrode (564) has a U-like shape (See Fig 4).

Claims 11-14 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2019/0013269 A1 hereinafter Zhang).
Regarding Claim 11, Zhang discloses in Fig 7: A chip structure, comprising:
a semiconductor substrate (10);
a conductive line (14) over the semiconductor substrate;
a first dielectric layer (18) over the conductive line and the semiconductor substrate;
a first conductive layer (22) over the first dielectric layer, wherein the first conductive layer is thinner than the conductive line (See Fig 7), and the first conductive layer has an inner wall and a top surface (See mark-up below);
a second dielectric layer (36) over the first conductive layer (22) and the first dielectric layer (18);
a first conductive via (66) passing through the second dielectric layer (36), the first conductive layer(22), and the first dielectric layer (18) and electrically connected to the first conductive layer and the conductive line (14); and
a first conductive pad over (62) and in direct contact with the first conductive via (66);
a third dielectric layer (See BRI of layer in the note above: 60/24; claim further does not recite that the third dielectric layer is formed of a single continuous sheet of a dielectric) conformally and continuously covering the top surface and the inner wall of the first conductive layer (22); and


    PNG
    media_image1.png
    419
    699
    media_image1.png
    Greyscale

Regarding Claim 12, Zhang discloses in Fig 7: The chip structure as claimed in claim 11, further comprising:
a second conductive layer (26) over the third dielectric layer (60/24) and overlapping the first conductive layer (22), wherein the second dielectric layer (36) is over the second conductive layer (26) and the third dielectric layer (60/24);
the second conductive via (68) further passes through the second conductive layer (26) and the second conductive via is electrically connected to the second conductive layer (26); and
a second conductive pad (62) over and in direct contact with the second conductive via (68).

Regarding Claim 13, Zhang discloses in Fig 7: The chip structure as claimed in claim 12, further comprising:
a fourth dielectric layer (28)  over the second conductive layer (26) and the third dielectric layer (60/24); and a third conductive layer (30/60) over the fourth dielectric layer and overlapping the second conductive layer (26), wherein the second dielectric layer (36) is over the third conductive layer (30/60: a portion 30 of the third conductive layer is metallic and hence it is a conductor) and the fourth dielectric layer (28), the first conductive via (64) further passes through the third conductive layer (30/60), and the first conductive via is further electrically connected to the third conductive layer (See Fig 7) [0025,0026].

Regarding Claim 14, Zhang discloses in Fig 7: The chip structure as claimed in claim 13, wherein the third conductive layer (30/60)  comprises a conductive film (30) and a dummy film (60: spacer on the right side of through via 68 in mark-up below), the conductive film and the dummy film are spaced apart and electrically insulated from each other, the first conductive via (66) passes through the conductive film (30), and the second conductive via (68) passes through the dummy film (60). Examiner notes that the claim does not specify any structural or material aspects of the dummy film and hence spacer 60 as disclosed by Zhang is being used to read on the limitation of “dummy film”.

    PNG
    media_image2.png
    453
    703
    media_image2.png
    Greyscale

Regarding Claim 26, Zhang discloses in Fig 7: The chip structure as claimed in claim 11, wherein the third dielectric layer (60/24) conformally and continuously further covers the first dielectric layer (18) adjacent to the inner wall of the first conductive layer (22) (See broadest reasonable interpretation of “cover” and “adjacent” in the note above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0013269 A1 hereinafter Zhang) in view of Fischer (US 2010/0224960 A1 hereinafter Fischer).
Regarding Claim 15, Zhang discloses in Fig 7: The chip structure as claimed in claim 11.
Zhang does not disclose: further comprising: a bump structure over and in direct contact with the first conductive pad.
However, Fischer in a similar device teaches in Fig 2: further comprising: a bump structure (398) over and in direct contact with the first conductive pad (393).
References Zhang and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Zhang with the specified features of Fischer because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Zhang and Fischer so that a bump structure over and in direct contact with the first conductive pad as taught by Fischer in Zhang’s device since, this provides for a means to electrically connect the capacitor to external circuits and other devices.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2010/0224960 A1 hereinafter Fischer) in view of Childs et al (US 2013/0270675 A1 hereinafter Childs).
Regarding Claim 28, Fischer discloses in Fig 4: The chip structure as claimed in claim 21. Fischer further discloses a first electrode 544 formed over the first dielectric layer 410 and also that the second capacitor electrode (564) covers the first electrode (544).
Fischer does not disclose: further comprising: a dummy conductive film over the first dielectric layer and laterally surrounded by the inner wall of the first capacitor electrode, wherein the second capacitor electrode covers the dummy conductive film, and the second conductive structure further passes through the dummy conductive film.
However, Childs  in a similar device teaches in Fig 2: further comprising: forming a dummy electrode (227) formed over the first dielectric layer (224) and laterally surrounded (partially)  by the inner wall of the first capacitor electrode (226), wherein the second capacitor electrode (230) covers the dummy conductive film, and the second conductive structure (240) further passes through the dummy conductive film (227) [0037].
References Childs and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fischer with the specified features of Childs because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Childs and Fischer so that a dummy conductive film over the first dielectric layer and laterally surrounded by the inner wall of the first capacitor electrode, wherein the second capacitor electrode covers the dummy conductive film, and the second conductive structure further passes through 

Regarding Claim 29, Fischer and Childs disclose: The chip structure as claimed in claim 28. 
Fischer does not disclose: further comprising: wherein the dummy conductive film and the first capacitor electrode are made of a same material. 
However, Childs in a similar device teaches in Fig 2: wherein the dummy conductive film (227) and the first capacitor electrode (226) are made of a same material [0037].
References Childs and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fischer with the specified features of Childs because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Childs and Fischer so that the dummy conductive film and the first capacitor electrode are made of a same material. as taught by Childs in Fischer’s device since, this provides for a series configuration of capacitor electrodes that allows for a useful higher capacitance with a higher V.sub.max [0041: Childs].


Regarding Claim 30, Fischer and Childs disclose: The chip structure as claimed in claim 28. Fischer further discloses in Fig 4: further comprising: a third dielectric layer (621) conformally and continuously covering a first top surface and the inner wall of the first capacitor electrode (544) wherein the second capacitor electrode (564) conformally and continuously covers the third dielectric layer (See Fig 4).
Fischer does not disclose: further comprising: a dummy conductive film and a third dielectric layer conformally and continuously covering a second top surface and a sidewall of the dummy conductive film.
However, Childs in a similar device teaches in Fig 2: a dummy conductive film (227) and a third dielectric layer (228) conformally and continuously covering a second top surface and a sidewall of the dummy conductive film [0037].
References Childs and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fischer with the specified features of Childs because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Childs and Fischer so that a dummy conductive film and a third dielectric layer conformally and continuously covering a second top surface and a sidewall of the dummy conductive film as taught by Childs in Fischer’s device since, this provides for a series configuration of capacitor electrodes that allows for a useful higher capacitance with a higher V.sub.max [0041: Childs].

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure has been listed in the PTO-892 document. It is suggested Applicant refer to PTO-892.

Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive. With regards to Claim 1, Applicant argues in page 11 that Fischer doee not teach the limitations “Fischer in FIG. 4 (reproduced below) merely discloses the alleged first conductive via (391/361) passes through the alleged first conductive layer (541)” and  “Therefore, Fischer fails to teach “a second conductive layer over and spaced apart from the first conductive layer, wherein a lower portion of the second conductive layer extends into the first conductive layer, and the second conductive via passes through the lower portion of the second conductive layer and is electrically connected to the second conductive layer” as recited in amended claim 1.
In response, the Office respectfully disagrees and notes that as shown in the rejection above, the limitaitons “passing” is being interpreted broadly per MPEP 2111 and 2111.01 to mean “ moving past” and since the through electrode 361/391 moves past the first electrode 541 (bottom electrode of the capacitor), the claim limitation is taught by Fischer. Additionally, the limitation “extend through” is being interpreted broadly to mean “to continue in a specific direction” and since the second capacitor electrode continues in the direction of the first electrode, this claim limitation is also considered met.

In response, the Office respectfully disagrees and notes that as shown in the rejection above, the claim further does not recite that the third dielectric layer is formed of a single continuous sheet of a dielectric. Hence, the current rejection interprets the limitation “layer” broadly per MPEP 2111 and 2111.01 to mean “one thickness lying over or under another” and since the layer 60/24 possesses a certain thickness, it reads on the claimed third dielectric layer that conformally and continuously covers the inner wall of the first conductive layer.
Applicant’s arguments with respect to claim 21 and it’s dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Therefore, for reason cited above, all claims in the instant application are rejected by prior arts of Fischer, Childs and Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811